Citation Nr: 0626678	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia patella of the left 
knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia patella of the right 
knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1996 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified at his June 2006 Travel Board hearing 
that there were more recent medical records relating to 
treatment for his knee disabilities from the VA Medical 
Center in Buffalo, New York that had not yet been associated 
with the claims file.  As these records are relevant to 
determining the current severity of the veteran's service-
connected right and left knee disabilities, the case must be 
remanded to obtain the additional medical evidence.  
38 C.F.R. § 3.159(c)(2) (2005).

The Board also notes that the veteran indicated at his Board 
hearing that his knee disabilities have increased in severity 
since his most recent VA examination in February 2005.  While 
the Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  See also 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c) (2005); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The examiner must address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40 and 4.45 
(2005), to include the extent of functional loss due to pain.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).  Specific notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) should: (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claims for higher 
initial ratings; (2) inform the claimant 
about the information and evidence that 
VA will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; (4) request or tell the claimant 
to provide any evidence in the claimant's 
possession that pertains to his claims 
for higher initial ratings for his right 
and left knee disabilities; and, in 
compliance with Dingess/Hartman (5) 
inform the claimant of the information or 
evidence necessary to establish higher 
ratings and an effective date for such 
ratings for the veteran's right and left 
knee disabilities.

2.  Contact the VA Medical Center in 
Buffalo, New York for the purpose of 
obtaining any hospital or out-patient 
clinic records of the veteran that have 
not been obtained and associate them with 
the claims file.

3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity of his service-connected 
bilateral chondromalacia patella.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  

The examination must include full range 
of motion studies for both knees and 
any other tests that are deemed 
necessary.  The examiner is requested 
to report whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has any 
additional limitation of motion of 
either knee due to pain or flare-ups of 
pain, supported by objective findings, 
and whether there is any such 
additional limitation of motion due to 
excess weakness, fatigability, 
incoordination, or any other symptoms 
or signs attributable to chondromalacia 
patella.  

4.  When the requested development is 
completed, review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  Any further action 
required should be undertaken before 
further adjudication of the claims.

5.  Thereafter, readjudicate the issues 
on appeal with consideration of all of 
the applicable law and regulations and 
any additional evidence received after 
the issuance of the March 2005 
Statement of the Case. 

6.  If any of the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claims.  A reasonable period of time 
for a response should be afforded.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

